Title: To Thomas Jefferson from Tench Coxe, 4 October 1787
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Philada. Octr. 4th. 1787

I had the honor to inclose you some time ago a letter from the hon. Jas. Maddison Jr. Esqr. of Virga. and at the same time mentioned that a little time would necessarily elapse before I could have the pleasure of explaining myself on the business, which induced me to take the liberty of troubling you. The person who presents this to you, Mr. Andw. Mitchell will take the liberty of requesting your Attention to the Objects we have in View. Apologizing for the liberty I take I have the honor of being, Sir, yr. mo. respectf. h. Servt

Tench Coxe

